United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1562
                         ___________________________

                                    Stephen Curtiss

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Mary Benson; Janne Johnson

                      lllllllllllllllllllll Defendants - Appellants
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: October 30, 2014
                             Filed: November 26, 2014
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

        This is an interlocutory appeal from an order denying qualified immunity in an
action brought under 42 U.S.C. § 1983 by Stephen Curtiss, who is civilly committed
at the Iowa Civil Commitment Unit for Sexual Offenders (CCUSO). Curtiss, who has
had no teeth since shortly after his 2008 admission to CCUSO, claimed that he was
denied dentures in violation of his rights under the Fourteenth Amendment. See Scott
v. Benson, 742 F.3d 335, 339 (8th Cir. 2014) (“[W]here a [civilly committed]
patient’s Fourteenth Amendment claim is for constitutionally deficient medical care,
we apply the deliberate indifference standard from the Eighth Amendment.”).
Defendants Mary Benson and Janne Johnson, advanced registered nurse practitioners
at CCUSO, filed a motion for summary judgment based on qualified immunity. The
District Court denied the motion, and Benson and Johnson appeal.

       We conclude that defendants are entitled to qualified immunity as to Curtiss’s
claim for damages based on the denial of dentures. See Ashcroft v. al-Kidd, 131
S. Ct. 2074, 2080 (2011) (noting that state officials are protected from suit for money
damages unless the plaintiff can show a violation of a statutory or constitutional right
and that “was ‘clearly established’ at the time of the challenged conduct”); Langford
v. Norris, 614 F.3d 445, 459 (8th Cir. 2010) (standard of review). Viewing the
evidence in the light most favorable to Curtiss, there is no genuine issue of material
fact on the question whether he can show a violation of his clearly established
constitutional rights, that is, that the defendants were deliberately indifferent to a
serious medical need. See Senty-Haugen v. Goodno, 462 F.3d 876, 889 (8th Cir.
2006), cert. denied, 549 U.S. 1348 (2007). There is no evidence in the record
suggesting that either defendant knew and ignored that Curtiss was in pain, much less
severe pain, as a result of his lack of teeth. There also is nothing in the record to
suggest that either defendant had information from which she would have drawn the
conclusion that because Curtiss had difficulty chewing certain foods without teeth,
he was unable to obtain adequate nutrition, and Curtiss did not make this claim.
Thus, a reasonable medical professional in the position of Benson or Johnson would
not have known that denying Curtiss’s request to be provided dentures would violate
his clearly established constitutional rights. See Tolan v. Cotton, 134 S. Ct. 1861,
1866 (2014) (per curiam) (explaining that the “salient question” when determining
whether rights are clearly established is whether the law at the time of the challenged
conduct provided “fair warning” that the conduct was unconstitutional (citation to
quoted case omitted)); Stoner v. Watlingten, 735 F.3d 799, 803 (8th Cir. 2013) (“In

                                          -2-
determining whether the legal right at issue is clearly established, this circuit applies
a flexible standard, requiring some, but not precise factual correspondence with
precedent, and demanding that officials apply general, well-developed legal
principles.” (citations to quoted cases omitted)); cf. Hartsfield v. Colburn, 491 F.3d
394, 397 (8th Cir. 2007) (collecting cases reversing summary judgment for prison
officials when those officials delayed providing dental care for inmates who showed
signs of serious infection and who complained of severe pain).

       We note that the doctrine of qualified immunity does not apply to Curtiss’s
claims for declaratory and injunctive relief. See Burnham v. Ianni, 119 F.3d 668, 673
n.7 (8th Cir. 1997) (en banc) (explaining that an appeal from the denial of qualified
immunity implicated only liability for money damages and that qualified immunity
would not protect the defendant from claims for injunctive or other equitable relief);
Grantham v. Trickey, 21 F.3d 289, 295 (8th Cir. 1994) (stating that “qualified
immunity does not apply to claims for equitable relief”).

      We reverse the denial of qualified immunity as to Curtiss’s claim for damages
based on the denial of dentures, and we remand the case for further proceedings on
his remaining claims.
                       ______________________________




                                          -3-